Citation Nr: 1241321	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-48 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss disability, currently rated noncompensable.

2.  Entitlement to an increased rating for status post right knee arthroplasty for torn right anterior cruciate ligament (ACL) with traumatic arthritis, currently rated 10 percent disabling.

3.  Entitlement to a separate rating for recurrent subluxation or lateral instability of the right knee.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension with kidney transplant.

5.  Whether new and material evidence has been received to reopen a claim for service connection for low back disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for condyloma acuminatum, also claimed as scarring of the genital area.

7.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

8.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

9.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied increased ratings for bilateral hearing loss disability and right knee disability, denied reopening of claims for service connection for condyloma acuminatum, hypertension with kidney transplant, and tinnitus, and low back disability, and denied service connection for sleep apnea and depression.  Jurisdiction over this case was subsequently transferred to the VARO in Jackson, Mississippi, and that office forwarded the appeal to the Board.

In March 2012, the Veteran and his wife testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

As discussed below, the Veteran has filed multiple applications to reopen his claim for service connection for low back disability, which was initially denied in May 1985.  In his December 1993 application to reopen, however, the Veteran indicated that he sought compensation for "back and neck conditions."  The Board also notes a March 1984 service treatment record noting symptoms of painful and numbness on the left side of the neck and shoulder.  A claim for service connection for neck disability does not appear to have been adjudicated.  The issue of service connection for neck disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of service connection for condyloma acuminatum, also claimed as scarring of the genital area, an acquired psychiatric disorder, and a sleep disorder to include sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On VA audiological testing in January 2008, the Veteran's hearing acuity was level II in each ear.

2.  On VA audiological testing in August 2011, the Veteran's hearing acuity was level I in each ear.

3.  Right knee symptoms did not more nearly approximate ankylosis, dislocated semilunar cartilage, limitation of flexion to 45 degrees, limitation of extension to 10 degrees, or impairment of the tibia and fibula. 

4.  Other right knee impairment most nearly approximated slight recurrent subluxation or lateral instability.

5.  In a June 2005 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for hypertension with kidney transplant.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

6.  Evidence received since the June 2005 decision is essentially cumulative of the evidence already of record with regard to hypertension with kidney transplant, and therefore does not relate to the basis for the prior denial.

7.  In a May 1994 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for low back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

8.  Evidence received since the May 1994 decision is essentially cumulative of the evidence already of record with regard to the low back and therefore does not relate to the basis for the prior denial.

9.  In a January 1988 decision, the Board denied service connection for condyloma acuminatum.

10.  Evidence received since the January 1988 Board decision relates to the basis for the prior denial.

11.  In a January 1987 rating decision, the RO denied service connection for tinnitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

12.  Evidence received since the January 1987 decision relates to the basis for the prior denial.

13.  Tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).

2.  The criteria for a rating higher than 10 percent for status post right knee arthroplasty for torn right ACL ligament with traumatic arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, DCs 5010-5259 (2012).

3.  The criteria for a separate 10 percent rating for right knee recurrent subluxation or lateral instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2012).

4.  The June 2005 decision that denied the application to reopen the claim for service connection for hypertension with kidney transplant is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

5.  Evidence received since the June 2005 decision is not new and material and the claim for service connection for hypertension with kidney transplant is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

6.  The May 1994 decision that denied the application to reopen the claim for service connection for low back disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

7.  Evidence received since the May 1994 decision is not new and material and the claim for service connection for low back disability is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

8.  The January 1988 Board decision that denied service connection for condyloma acuminatum is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2012).

9.  Evidence received since the January 1998 Board decision is new and material and the claim for service connection for condyloma acuminatum is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

10.  The January 1987 decision that denied the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

11.  Evidence received since the January 1987 decision is new and material and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

12.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

As the Board will grant reopening of the claim for service connection for tinnitus as well as the underlying claim, as well as granting reopening of the claim for service connection for condyloma acuminatum and remanding the underlying claim, further discussion of the VCAA with regard to these issues is unnecessary.

In a January 2008 letter, the RO informed the Veteran of the dates and bases of the previous denials of his claims for service connection for hypertension with kidney transplant and low back disability.  With regard to each of these disabilities, the RO misidentified the date of the most recent prior final denial.  The RO indicated that the most recent prior final denial of the hypertension claim was the RO's January 2004 decision and that the most recent final prior denial of the low back claim was the Board's January 1988 denial.  As discussed below, there was a subsequent, June 2005 RO denial of reopening of the hypertension claim and a subsequent, May 1994 denial of reopening of the low back claim.  The Veteran was not prejudiced by these misidentifications of the most recent prior final denials of these claims, however, because the decisions identified by the RO were the most recent prior denials on the merits of the claims, and the RO correctly indicated that the bases for the prior denials were the lack of evidence that the current disabilities were caused by service as well as the lack of evidence of hypertension within one year of service.  The January 2008 letter also informed the Veteran of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying service connection claims.

In addition, in November 2007 and January 2009 letters, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings for right knee disability and hearing loss disability.
 
The above letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, for claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the above letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the above letters
In addition, in an April 2009 letter, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The Veteran was afforded multiple examinations with regard to both his right knee and hearing loss disabilities.  The audiometric examinations were adequate because they contained the relevant audiometric date to enable the Board to apply the relevant criteria.  The right knee examinations were adequate because, although each of the examiners did not review the claims file, the examination reports were based on consideration of the Veteran's prior medical history and described the right knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).

The Veteran was not afforded VA examinations as to the applications to reopen the claims for service connection for hypertension with kidney transplant or low back disability.  Given the Board's denial of these applications to reopen, however, no such examinations were warranted, as the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (in the absence of new and material evidence, VA is not required to provide a medical examination or obtain a medical opinion to assist a claimant attempting to reopen a previously disallowed claim).

Finally in this regard, during the March 2012 Board hearing, the undersigned explained the issues on appeal and asked questions designed to indicate evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The applications to reopen and claims being decided herein are thus ready to be considered on the merits.

Analysis

Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform ratings are proper for bilateral hearing loss disability and right knee disability.

Bilateral Hearing Loss Disability

 Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.

On the January 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
25
25
23
LEFT
20
20
25
25
23

Maryland CNC speech recognition scores were 88 percent in the right ear and 86 percent in the left ear.

Using Table VI, the Veteran's January 2008 examination results revealed level II hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the August 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
5
25
25
18
LEFT
5
5
25
20
14

Maryland CNC speech recognition scores were 98 percent in each ear.  Using Table VI, the Veteran's August 2011 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three valid audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss is a noncompensable one throughout the appeal period.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The January 2008 VA examiner did not describe the functional effects caused by the Veteran's hearing loss disability.  The August 2011 VA examiner found that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds the absence of a description of functional effects in the January 2008 VA examination reports is not relevant to the rating of the Veteran's bilateral hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.  The January 2008 VA examiner indicated that he did not review the claims file.  As noted above, the lack of claims file review does not, however, in and of itself render an examination report inadequate.  In this case, the lack of claims file review by the January 2008 VA examiner does not render the examination report inadequate because the primary issue on this appeal is the current level of the Veteran's hearing loss disability during the appeal period, and the audiometric test results provided the Board with sufficient evidence to make a fully informed evaluation of this disability.
In addition, the Veteran indicated during the Board hearing that his hearing had gotten worse since the August 2011 VA examination.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  The mere passage of time does not, however, trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  Here, although the Veteran stated his hearing had worsened since the August 2011 VA examination, about 7 months prior to the Board hearing, the audiometric test scores reflects that his hearing acuity had improved since the January 2008 VA examination, with puretone threshold averages of 18 and 14, and speech recognition scores of 98 percent in each ear, scores that were well below what is required or a compensable rating and not even meeting VA's definition of hearing loss disability.  See 38 C.F.R. § 3.385 (2012) (requiring threshold 40 decibels or greater at any frequency, auditory thresholds for at least three of the frequencies 26 decibels or greater; or speech recognition scores less than 94 percent).  The Board therefore finds that there is no deficiency in the evidence warranting a new VA examination, as the evidence does not reflect the likelihood that any worsening since the very recent August 2011 VA examination would have resulted in compensable hearing loss disability.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's bilateral hearing loss disability does not more nearly approximate the criteria for a compensable rating.  38 C.F.R. § 4.7.  The benefit of the doubt doctrine is therefore not for application, and the claim for an increased rating for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

Right Knee Disability

During service, the Veteran underwent right knee arthroscopic surgery with findings of intact menisci with some degenerative changes and partial tear of the ACL.  The Veteran's right knee disability is rated 10 percent under 38 C.F.R. § 4.71a, DCs 5010-5259.  Hyphenated diagnostic codes are used when an additional diagnostic code is required to identify the basis for the assigned rating.  38 C.F.R. § 4.27.  Under DC 5010, traumatic arthritis is rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is warranted for limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.

Under DC 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.  As the Veteran is receiving the maximum schedular rating under DC 5259, there is no basis for discussion of whether an increased schedular rating is warranted under this diagnostic code.  Regardless of the precise basis of the RO's 10 percent rating, however, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. at 593.

DC 5256 provides for ratings for ankylosis.  DC 5257, applicable to other impairment of the knee, provides for ratings for recurrent subluxation, or lateral instability.  DC 5258 is applicable to dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, and the only schedular rating under this diagnostic code is for 20 percent.  DCs 5260 and 5261 provide for ratings for limitation of flexion and extension of the leg.  DC 5262 provides for ratings for impairment of the tibia and fibula.  DC 5263 provides for a 10 percent rating for genu recurvatum.
When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  With regard to rating disabilities of the knee, VA's general counsel  has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  In VAOGCPREC 9-98, VA's general counsel found that limitation of motion is a relevant consideration under DC 5259.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  Under DC 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.

In addition, when evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

On the January 2008 VA examination, the Veteran complained of constant right knee pain worse with any type of maneuver such as bending, squatting, or climbing stairs.  There was pain with weight bearing for over 20 to 30 minutes, and daily swelling.  The Veteran denied locking, but indicated that the right knee buckled at least 2-3 times per day.  The Veteran also indicated that he had flare-ups of worsening knee pain several times per week, lasting for several hours requiring bed rest, non-weight bearing, and ice or heat.  The Veteran also took medication for his right knee pain.  The Veteran wore a brace, used a cane, and had a pair of crutches.  His wife often helped him in the shower and getting dressed.  The Veteran was unable to do yard work.  The Veteran stated that he was on Social Security disability due to his knee problem.  The Board notes, however, that the records of the SSA's disability determination indicate the primary disability as paranoid schizophrenia and secondary disability as mental retardation.  On examination, there were well healed scars, and no heat or redness.  Range of motion on repetitive testing times 3 was 0 degrees extension to 90 degrees of flexion, with a painful arch from 40-90 degrees.  The popliteal space was clear and there was mild grinding over the patella.  The medial and lateral joint lines were both painful to palpation.  There was negative anterior drawer sign and negative McMurray's sign.  There was mild ligamental laxity to both the medial and lateral stress, and no other limitation of motion noted.  Degenerative joint disease (DJD) was noted on a prior X-ray and the assessment was status post arthroscopic surgery right knee times 3, torn ACL, residual traumatic arthritis.  Regarding the DeLuca provisions, the examiner wrote that additional limitation of function due to repetitive use or flare-ups "cannot be determined without resort to mere speculation."  

On the January 2009 VA examination, the Veteran indicated that his right knee disability had become more problematic since the January 2008 VA examination.  He complained of daily knee pain, worse with weight bearing, swelling and locking 2 to 3 times per month, and buckling at least once per week.  Pain was 8/10 and during flare-ups several times per week was 9/10 or higher.  On examination, strength testing to gravity and resistance was within normal limits.  There was no heat, swelling, or erythema.  Range of motion testing times 3 showed 0 degrees extension and 80 degrees of flexion, with pain throughout the entire range of motion.  There was grinding over the patella, medial and lateral joint lines were painful to palpation.  There was negative anterior and posterior drawer sign, and negative McMurray's sign.  There was trace ligamental laxity to both valgus and varus stress.  No additional limitation of motion was noted.  Gait was antalgic with right limp, the Veteran used a cane, and he was unable to walk in tandem or on heels or toes.  The examiner wrote that, with regard to DeLuca, additional limitation due to flare-ups could not be determined without resort to mere speculation.  There was no discomfort or difficulty with range of motion testing.  There was no edema, effusion, tenderness, deformities, weakness, fatigue, or instability, other than that noted.  The X-ray impression was mild to moderate tricompartmental degenerative change, slightly progressed. 

On the August 2011 VA examination, the diagnoses were ACL disruption, osteoarthritis/DJD.  The summary of the disability indicated there was swelling, stiffness, popping, and giving way.  The Veteran indicated that flare-ups prevented him from walking.  Range of motion was flexion to 90 degrees with painful motion beginning at 60 degrees, right knee extension 0 degrees with no objective evidence of painful motion.  After repetitive use testing, range of motion was still 90 degrees flexion and 0 degrees extension.  There was no additional limitation in flexion or extension, but there was functional loss and/or impairment, specifically, less movement than normal, pain on movement, and swelling.  There was pain on palpation of joint line or soft tissue.  Muscle strength testing was 5/5.  All stability tests were normal, there was no patellar subluxation/dislocation, no shin splints, no stress fracture, no chronic exertional compartment syndrome, no genu recurvatum, no leg length discrepancy, no meniscal condition or surgery, and no meniscectomy.  There were no frequent episodes of joint locking, and frequent episodes of joint pain and joint effusion.  There was right knee arthroscopic surgery with residual debridement of the right knee.  There were no scars.  The Veteran regularly used a brace and constantly used a cane for his right knee pain.  There was X-ray evidence of arthritis, and no X-ray evidence of patellar subluxation.  It was noted that a July 1990 right knee arthrogram showed intact ACL, PCL, and collateral ligament, normal meniscus, and minimal DJD.  The Veteran's knee disabilities impacted his ability to work because he could not do prolonged standing or walking (greater than 5 minutes) or sitting or driving (greater than 30 minutes).  The examiner characterized this as mild functional limitation and noted that the Veteran was able to do sedentary work.  Posture and gait were normal.  There was no atrophy or loss of tone, no heel to toe walking, no tremors, no fasciculation's, no spasticity/rigidity, no pathologic reflexes, normal plantar reflexes (Babinski testing).  The examiner wrote that loss of function due to flare-ups could not be determined without resorting to mere speculation.  The impression was marked DJD, with a diagnosis of status post arthroscopic surgery right knee for partial torn ACL, mild functional limitation.

During the Board hearing, the Veteran testified that his right knee caused him chronic pain, he could not work any more, he was fatigued, could not do the simplest things, and had flare-ups with his knee popping out.  The Veteran's spouse testified that his knee swelled and she had to ice it down and elevate it, that the Veteran could not extend the knee very far in front of him and she could hear a cracking or popping sound when the tried to extend it in front of him.  The Veteran was wearing a brace during the hearing and indicated that he wore a brace every day, but it no longer prevented his knee from moving side to side and slipping out or popping out of place.  Both the Veteran and his wife indicated that the right knee was unstable, with his wife indicating it was "very unstable."  Hearing Transcript, at 18.

The above discussion reflects that there is conflicting evidence with regard to whether the Veteran's right knee symptoms include recurrent subluxation or lateral instability such that a separate rating is warranted.  There was mild ligamental laxity on the January 2008 VA examination and trace ligamental laxity on the January 2009 VA examination, while stability testing was normal on the August 2011 VA examination.  Moreover, the Veteran wore a right knee brace and he and his wife testified that his right knee was unstable, and these lay witnesses are competent to testify to their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Given the approximately balanced positive and negative evidence on this question, the reasonable doubt created by this evidence warrants a finding that there was right knee recurrent subluxation or lateral instability warranting a separate rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to the degree of this recurrent subluxation or lateral instability, the two VA examiners characterized the laxity as mild or trace, while the Veteran's wife indicated that his right knee was "very unstable."  The Board finds that the examination findings of the trained health care professionals are of greater weight than the lay testimony on this question, and that the Veteran's symptoms therefore most closely approximate slight recurrent subluxation or lateral instability, warranting a separate 10 percent rating.

In addition, the Veteran is not entitled to a rating higher than 10 percent for his status post right knee arthroplasty for torn right anterior cruciate ligament with traumatic arthritis.  The above evidence reflects that there has been no ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula, warranting higher ratings under DCs 5256 or 5262.

In addition, higher ratings are not warranted under DCs 5260 or 5261.  VA's general counsel has found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  Here, however, limitation of flexion has not more nearly approximated limitation to 45 degrees, warranting a 10 percent rating under DC 5260 and limitation of extension has not more nearly approximated limitation to 10 degrees warranting a 10 percent rating under DC 5261.  Moreover, range of motion figures on the January 2008, January 2009, and August 2011 VA examinations of 0 degrees extension and 80 or 90 degrees of flexion were the same after repetition, notwithstanding pain on motion, and this painful motion in and of itself does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Id. at 43.  Although the VA examiners stated that they could not determine functional loss due to flare-ups without resort to speculation, the range of motion testing demonstrated that three repetitions did not reduce the range of motion, which was far greater than the range of motion that would warrant a 10 percent rating under either DC 5260 or DC 5261.  Given that repetitive testing was performed in determining the range of motion figures and the comprehensive nature of the examinations, the examiners' statements that loss of function due to flare-ups could not be determined without resort to speculation was sufficiently explained, based on consideration of all procurable and assembled data, and identified precisely which facts could not be determined, which rendered these examinations sufficient for the Board to rely on consistent with Jones v. Shinseki, 23 Vet.  App. 382, 390 (2009).  The current 10 percent rating under DC 5010 for noncompensable limitation of motion objectively confirmed by satisfactory evidence of painful motion is therefore appropriate.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's right knee disability most nearly approximate slight recurrent subluxation or lateral instability, warranting a separate 10 percent rating, and do not more nearly approximate the criteria for any higher rating under any other potentially applicable diagnostic code.  38 C.F.R. § 4.7.  The benefit of the doubt doctrine is therefore not for application, and the claim must otherwise be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d at 1287.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability and right knee disability are fully contemplated by the applicable rating criteria.  As shown above, the evidence of record included both the relevant audiometric date and a description of the functional effects caused by the hearing loss disability in the August 2011 VA examination report.  In addition, the Veteran's knee symptoms were listed in the criteria applicable to the knee and leg in DCs 5256 through 5263, and the Board found that a separate rating was warranted based on some of those symptoms.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the evidence does not reflect that the hearing loss disability and right knee disability, separately or together, have caused marked interference with employment, frequent hospitalization, or that the symptoms of these disabilities have otherwise rendered impractical the application of the regular schedular standards.  Referral for consideration of an extraschedular rating for bilateral hearing loss disability or right knee disability is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  Similarly, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to address whether reopening of a claim is warranted, an understanding of the principles relating to service connection is required.

Initially in this regard, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things-(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease including hypertension, organic diseases of the nervous system such as sensorineural hearing loss, and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

With regard to hypertension with kidney transplant, the most recent final denial was the RO's June 2005 denial of the application to reopen the claim for service connection that was denied in January 2004.  The Veteran was notified of the June 2005 decision in a letter later that month, but did not appeal, and did not submit new and material evidence within the one year appeal period.  The June 2005 denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The RO's June 2005 denial was based on a lack of evidence of high blood pressure in service or within the one-year presumptive period, as shown by the STRs and the April 1985 VA examination and the June 2005 decision denied reopening because the new evidence consisting of treatment records did not relate to the basis for the prior denial.  The evidence before the RO at the time of the June 2005 denial included the STRs, which did not contain references to hypertension, high blood pressure, or kidney problems, and the July 1984 medical board examination which did not contain blood pressure readings but indicated the all systems, including the heart and vascular system, were normal.  Also before the RO was the April 1985 VA examination report, which indicated a negative history for the cardiovascular system and contained normal findings including blood pressure readings of 130/88 and 120/78.   The evidence before the RO also included VA treatment records reflecting that the Veteran had hypertension and underwent a kidney transplant after suffering from renal failure in 2002.

The evidence received since the June 2005 denial includes VA treatment records (including those including in the records relating to the SSA's disability determination) showing the Veteran suffers from hypertension, and his written statements and Board hearing testimony.  In his December 2008 notice of disagreement (NOD), the Veteran wrote that his blood pressure was on the rise in 1985, as shown on the December 1985 VA examination, and that his STRs contained references to to a history of headaches and dizziness, as to which he wrote, "I feel that this has a lot to do with my BP."  In his Board hearing testimony, the Veteran stated that after he gained weight due to his knee disabilities, his blood pressure started going up and that he had constantly complained about his headaches and dizziness, including during service.

For the following reasons, the Board finds that the above evidence is not new and material.  The evidence before the RO at the time of the most recent prior final denial indicated that the Veteran suffered from dizziness and headaches in service, as well as the fact that he suffered from hypertension and underwent a kidney transplant after service.  The evidence received since the  most recent prior final denial including the written statements and hearing testimony of the Veteran is cumulative of this evidence, as it merely reiterates the facts of current hypertension and kidney transplant and in-service headaches and dizziness that were already in the evidence of record, and does not relate to a nexus between hypertension or kidney transplant and service, or indicate that cardiovascular-renal disease including hypertension manifested within a year of separation from service.  To the extent that the Veteran's testimony relates his hypertension and subsequent kidney transplant to his symptoms of dizziness and headaches in service, the Board notes that it cannot categorically discount this testimony because it is from a lay witness.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Board finds, however, that the Veteran's testimony regarding the etiology of his hypertension relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's testimony in this regard is therefore not competent, and does not provide the new and material evidence that is otherwise lacking.  As new and material evidence has not been received with regard to the claim for service connection for hypertension with kidney transplant, reopening of the claim is not warranted.

As to the claim for service connection for low back disability, the RO denied the Veteran's application to reopen this claim in a May 1994 rating decision.  Although notified of this decision later that month, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its May 1994 denial, the RO found that new and material evidence had not been received since the prior final denial of the claim by the Board in January 1988.  In its January 1988 denial, the Board noted a report of pre-service low back discomfort, but found that the evidence did not clearly and unmistakably show that a back disability preexisted service.  The Board also found that symptoms from an in-service back injury were acute and transitory, as shown by the normal findings on the July 1984 medical board examination, mostly normal findings on April 1985 post-service examination, and post-service low back injury in 1986.  In its May 1994 decision, the RO noted the findings on the then recent February 1994 VA spine examination,  on which there were findings indicating current lumbar spine disability but no evidence relating this current disability to service.  The evidence before the RO at the time of the May 1994 denial included the STRs, which contained multiple notations of treatment for low back pain, a reference to questionable healed old fracture, normal spine findings on the July 1984 medical board examination.  There were also extensive private and VA treatment records indicating current back disability and the Veteran's statements of longstanding back pain.

The evidence received since the May 1994 denial includes private and VA treatment records (including those associated with the SSA's disability determination) showing low back disability and the Veteran's statements indicating continuous back symptoms and his contention that current disability is related to the in-service symptoms.  In his December 2008 NOD and Board hearing testimony, the Veteran noted his in-service back symptoms, treatment, and diagnoses, and continuity of post service symptomatology.  The Board finds that this new evidence received since the May 1994 denial is essentially cumulative of the evidence of record at the time of that decision.  The  evidence already established that the Veteran had in-service back symptoms, treatment, and diagnoses, and that he sought treatment from shortly after service and was diagnosed with various  back disabilities thereafter.  None of the new medical evidence contains evidence of a nexus between current back disability and service, and this evidence therefore does not relate to the basis of the prior denial.  With regard to the lay evidence, specifically the Veteran's statements indicating that his current low back disability is related to his in-service symptoms, treatment, and diagnoses, the Board notes that it cannot categorically discount this testimony because it is from a lay witness.  See Kahana, 24 Vet. App. at 433, n. 4.  The Board finds, however, that the Veteran's testimony regarding the etiology of his low back disability relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-309; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6; Woehlaert, 21 Vet. App. at 462; Jandreau, 492 F.3d at 1377, n. 4.  The Veteran's testimony in this regard is therefore not competent, and does not provide the new and material evidence that is otherwise lacking.  Reopening of the claim for service connection for low back disability is therefore not warranted.

With regard to condyloma acuminatum, the most recent denial was by the Board in January 1988.  The Veteran was notified of this denial in a letter later that month.

The basis for the Board's denial was that, although condyloma acuminatum was treated during service, it was not noted on the separation examination or on post service examination.  It was also noted that the evidence did not show that the Veteran currently had condyloma acuminatum.  The evidence before the Board at the time of the January 1988 denial included the STRs, which showed treatment for condyloma acuminatum, or genital warts.  The July 1984 medical board examination, shortly before separation from service, showed that all systems were normal, including the genitourinary and skin.  The evidence since the January 1988 denial includes the Veteran's Board hearing testimony, in which he stated that he had genital warts during service which were burned off, causing skin problems, and that he subsequently had some reoccurrences "but basically most of the time they just go back away."  Hearing Transcript, at 25.  He did not seek treatment for them, but would sometimes use over the counter medication.  Id.  He also noted there was no medical documentation of these reoccurrences.  Id. at 26.  The Veteran also stated, however, that he currently had permanent scarring on his genital area and recurring venereal warts.  Id.

The above reflects that the basis for the Board's prior denial was the lack of residuals from the in-service condyloma acuminatum or current disability and the evidence received since the denial includes competent lay testimony of residual scarring and current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  As this new evidence is presumed credible for purposes of reopening, reopening of the claim for service connection for condyloma acuminatum is warranted.

With regard to tinnitus, the most recent final denial of the claim was by the RO in January 1987.  Although there is no notification letter in the claims file, the Veteran is presumed to have been notified of this decision.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  The Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its January 1987 denial, the RO noted that the August 2006 VA examiner wrote that the Veteran "has questionable sensorineural hearing loss and tinnitus."  The RO denied the claim for service connection for tinnitus because the STRs were negative for trauma that would cause tinnitus.  The evidence before the RO included the April 1985 and August 1986 VA ear nose and throat VA examination reports.  The April 1985 VA examiner indicated that the Veteran indicated he had not had any trouble with his ears or head and examination of the ears, nose, and throat was normal.  The August 1986 VA examiner noted that the Veteran stated that when he lay in bed he occasionally heard ringing in his rears, but noted that there was no history of ear infections or ear trauma.  It was also noted that the Veteran indicated that he worked on a demolition team and was always on the firing range.  Ear examination was normal and the examiner wrote that the Veteran had "questionable sensorineural hearing loss and tinnitus."  The evidence since the January 1987 includes diagnoses of tinnitus, including on the August 2011 VA examination, as well as the Veteran's Board hearing testimony that he had experienced tinnitus in and since service but did not know it was called tinnitus and therefore did not characterize it that way on the April 1985 VA examination.  As the new evidence contains a definitive diagnosis as well as evidence of continuity of symptomatology, this evidence relates to the basis for the prior denial.  Reopening of the claim is therefore warranted.

Service Connection for Tinnitus

During the Board hearing, the Veteran testified to extensive in-service noise exposure from weapons fire.  This is consistent with the circumstances of the Veteran's service, specifically, his military occupation specialty as an ammunition specialist.   See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran also testified that he had experienced tinnitus in and since service but did not know it was called tinnitus and therefore did not characterize it that way on the April 1985 VA examination.  The Veteran is competent to so testify, Charles v. Principi, 16 Vet.App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"), and the Board finds his testimony credible.  The August 2011 VA audiological examiner opined that the Veteran's tinnitus was not related to service, but based her opinion in part on the fact that the Veteran reported no tinnitus on the 1985 VA examination.  The Board has, however, accepted the Veteran's explanation for his failure to report the tinnitus and his testimony that he experienced tinnitus during and since service.  The August 2011 VA examiner's opinion is therefore based on an inaccurate factual premise and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As the Veteran has been diagnosed with tinnitus, his statements regarding in-service noise exposure are consistent with the circumstances of his service, and he has offered competent and credible testimony that he experienced tinnitus in and since service, service connection for tinnitus is warranted.  See Savage, 10 Vet. App. at 497 (medical nexus evidence not required to establish service connection where a relationship between current disability and service on a continuity of symptomatology basis is one as to which a lay person's observation is competent).


ORDER

An increased rating for bilateral hearing loss disability, currently rated noncompensable, is denied.

An increased rating for status post right knee arthroplasty for torn right anterior cruciate ligament with traumatic arthritis, currently rated 10 percent disabling, is denied.

A separate 10 percent rating for recurrent subluxation or lateral instability of the right knee is granted, subject to controlling regulations governing the payment of monetary awards.

The application to reopen the claim for service connection for hypertension with kidney transplant is denied.

The application to reopen the claim for service connection for low back disability is denied.

The application to reopen the claim for service connection for condyloma acuminatum, also claimed as scarring of the genital area, is granted.

The application to reopen the claim for service connection for tinnitus is granted.

Service connection for tinnitus is granted.


REMAND

Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

With regard to condyloma acuminatum, the Veteran has offered competent testimony that he has experienced symptoms of this disability and has residuals in the form of scarring.  There is also evidence of in-service symptoms and lay testimony as to continuity of symptoms, although there have also been periods when the symptoms have not been manifest.  As noted, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In these circumstances, the evidence reflects that current condyloma acuminatum disability may be associated with service and a VA examination is warranted.

With regard to an acquired psychiatric disorder, the Veteran has been diagnosed with multiple psychiatric disorders since service, and the Board's consideration is not limited to the disabilities for which the Veteran has claimed entitlement to service connection.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  There is also lay testimony of psychiatric symptoms in and since service, and a March 1994 private psychiatric treatment record indicates that the Veteran claimed at that time that his psychiatric problems began in service.  The August 2011 VA psychiatric examiner offered an opinion only as to whether the Veteran's current depressive disorder was caused or aggravated by his service connected right knee disability.  A VA examination as to whether a current psychiatric disorder is related to service is therefore warranted.

As to sleep apnea, the Veteran testified during the Board hearing that he had been diagnosed with sleep apnea and had symptoms of a sleep disorder during and since service.  A June 1990 VA treatment note indicated that the Veteran experienced insomnia.  As noted above, the Veteran's claim is not limited to the particular disorder of sleep apnea; rather, the Board must consider evidence of any sleep disorder.  A VA examination is therefore warranted to determine the nature and etiology of any current sleep disorder.

Accordingly, the claims for service connection for condyloma acuminatum, an acquired psychiatric disorder, and a sleep disorder, are REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination as to the nature and etiology of his condyloma acuminatum.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether the Veteran has had any disability relating to condyloma acuminatum since filing the current claim in November 2007.  The, the examiner should indicate whether it is as least as likely as not (50 percent or greater probability) that any such disability is related to the in-service condyloma acuminatum or anything else in service.
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  Schedule the Veteran for a VA examination as to the etiology of his psychiatric disorders.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first list all current psychiatric disorders.  Then, the examiner should indicate whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination as to the etiology of any current sleep disorder, to include sleep apnea.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran has had a sleep disorder since filing of the November 2007 claim.  Then, the examiner should indicate whether it is as least as likely as not (50 percent or greater probability) that any current sleep disorder is related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion. 

4.  Readjudicate the claims for service connection for condyloma acuminatum, an acquired psychiatric disorder, and a sleep disorder.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


